Citation Nr: 0919594	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  94-32 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously-denied claim for service connection for a 
left hip disability.

2.  Entitlement to an increased rating for a right knee 
disability, rated as 30 percent disabling prior to July 7, 
2003, as 60 percent disabling from July 7, 2003, to October 
24, 2003, and as 40 percent disabling from December 1, 2004.

3.  Entitlement to increased rating for a left knee 
disability, rated as 10 percent disabling prior to April 1, 
1995, as 30 percent disabling from April 1, 1995, to March 
19, 1998, as 60 percent disabling from March 20, 1998, to 
February 5, 2004, and as 30 percent disabling from April 1, 
2005.

4.  Entitlement to an increased rating for a right hip 
disability, rated as 10 percent disabling prior to January 5, 
1999, and as 30 percent disabling from March 1, 2000.




WITNESS AT HEARINGS ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Esq.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from October 1958 to 
October 1960.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a December 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, that continued a ten percent 
evaluation for the left knee disability and continued a 
noncompensable evaluation for the right hip disability.

Also on appeal is a rating decision in February 2004 that 
increased the rating for the right knee disability from 30 
percent to 60 percent ,effective from July 7, 2003, but 
restored the 30 percent rating from December 1, 2004.

During the course of the appeal the RO issued numerous rating 
decisions that increased and reduced the evaluations for the 
left and right knee disabilities and for the right hip 
disability as reflected on the title page.

Finally, also on appeal is a May 2007 rating decision that 
denied the Veteran's petition to reopen a previously-denied 
claim for service connection for a left hip disorder.

The Veteran testified at hearings before Hearing Officers at 
the RO in June 1994 and March 2006.  Transcripts of those 
hearings are of record.

In September 2006 the Board issued a decision that denied 
increased ratings for the right hip disability and bilateral 
knee disability; the same action denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In September 2008 the Court issued a decision that vacated as 
much of the Board's decision as concerned the claims for 
increased rating and remanded those issues to the Board for 
further consideration.  The Court affirmed the Board's action 
denying a TDIU, so that claim is no longer before the Board. 

The Board's decision regarding the issue of new and material 
evidence to reopen a previously denied claim for service 
connection for a left hip disability is set forth below.  The 
other issues on appeal are addressed in the Remand that 
follows the Order section of this decision.

 
FINDINGS OF FACT

1.  The Board denied secondary service connection for 
residuals of a left hip arthroplasty in February 1997.

2.  Evidence received since the February 1997 decision, when 
considered by itself or with previous evidence of record, is 
not sufficient to raise a reasonable possibility of 
substantiating the claim for service connection for a left 
hip disability.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for a left hip disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran petitions VA to reopen his previously-denied 
claim for service connection for a left hip disorder and to 
grant service connection on the merits.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility such assistance would 
aid in substantiating the claim.  They also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).

The record reflects the Veteran was provided the required 
notice, to include notice with respect to the basis of the 
prior denial and notice with respect to the disability-rating 
and effective-date elements the claim, in a letter mailed in 
March 2007, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim herein decided.  
In this regard, the Board notes that service treatment 
records (STRs) and post-service records pertaining to 
treatment and evaluation of the Veteran's left hip have been 
associated with the claims folders.  Neither the Veteran nor 
his representative has identified any outstanding, existing 
evidence that could be obtained to substantiate the petition 
to reopen a previously-denied claim, and the Board is also 
unaware of any such evidence.  Although a VA examination was 
not provided and a VA medical opinion was not obtained in 
response to this claim, VA is not required to provide a 
medical examination or obtain a medical opinion if new and 
material evidence has not been presented to reopen the claim.  
See 38 C.F.R. § 3.159(c)(4)(C)(iii).

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will accordingly address the merits of the petition 
to reopen the previously-denied claim for service connection 
for a left hip disorder.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

A rating decision in June 1995 denied service connection for 
left knee disability as secondary to the service-connected 
left knee replacement and degenerative joint disease of the 
right hip.  The Veteran appealed that decision to the Board.  

In February 1997 the Board issued a decision denying 
entitlement to secondary service connection for residuals of 
a left hip arthroplasty.  The Board found as fact that a left 
hip disorder was not present during service or for many years 
thereafter, and was unrelated to an incident during service 
or to the Veteran's service-connected disabilities.  

The Veteran submitted a new claim for service connection in 
April 2006, requesting consideration as a primary, secondary 
or indirect service connection claim.

The Board has no idea what the Veteran means by requesting 
"indirect" service connection.  As the claim was previously 
finally denied on a primary and secondary basis, such claim 
may not be considered on the merits unless new and material 
evidence is received in support of the petition to reopen.  
See 38 U.S.C.A. §§ 5108, 7105(c).

Evidence of record at the time of the Board's decision in 
February 1997 included the following: STRs; a letter from 
Middlesex Hospital dated in January 1961 regarding treatment 
for dislocated right hip in January 1960; VA medical 
examination report in March 1961 reflecting a diagnosis of 
status post dislocation of right hip; VA medical examination 
report in April 1966 showing a diagnosis of dislocated right 
hip per history; a transcript of the Veteran's June 1994 
hearing before a Hearing Officer in which one of the issues 
discussed was entitlement to service connection for a left 
hip disability; treatment records from Morristown Memorial 
Hospital dating roughly from June 1993 through February 1994 
detailing treatment for left hip osteoarthritis and 
cellulitis (including left hip arthroplasty in July 1993) as 
well as multiple other disorders; a report of VA examination 
of the joints in January 1995; a report of VA examination of 
the hips in May 1995 stating an opinion of no known injury to 
the left hip and no link from the service-connected left knee 
injury to the degenerative joint disease of the left hip; the 
Veteran's letter in May 1996; and VA treatment reports dated 
from August 1992 to May 1996.

Evidence received since the Board's decision in February 1997 
consists of the following: reports of VA medical examinations 
in March 1998, August 1998, October 2000, January 2001, 
September 2003, December 2004, and January 2006 detailing 
current orthopedic symptoms; treatment reports from Dr. RJD 
dated from May 1993 through February 2006 discussing 
treatment for the left hip and other orthopedic problems; an 
operative report from Morristown Hospital in January 1999 
detailing right hip replacement; a transcript of hearing 
before a Hearing Officer in March 2006; and numerous letters 
from the Veteran complaining about the severity of his 
symptoms. 

The evidence added to the record includes no competent 
evidence linking the Veteran's left hip disability to his 
active service or suggesting that the left hip disorder was 
caused or aggravated by service-connected disability.  
Although the new evidence shows the progressive worsening of 
his left hip symptoms, he already had a diagnosed left hip 
disorder at the time of the last final denial; evidence 
pertaining to a current diagnosis or the current severity of 
symptoms is not material.

Since February 1997 the Veteran also submitted duplicates of 
private medical records that had been previously considered.  
Duplicative documents are not "new" evidence.

The Board particularly notes the Veteran resubmitted a letter 
by Dr. RJD dated October 12, 1993, asserting that the left 
hip arthritis and the knee arthritis were a direct result of 
the service-connected disabilities.  The Board's decision in 
February 1997 carefully considered this letter and found it 
to be less probative than contradictory medical evidence of 
record.  Therefore, although the letter asserts a medical 
opinion supporting secondary service connection, it is 
duplicative of evidence previously considered and does not 
support reopening of the claim.

The Veteran's correspondence and testimony, in which he 
asserts a relationship between his current left hip disorder 
and military service and/or a service-connected disability, 
is redundant of his arguments previously considered; 
redundant and cumulative arguments are not new and material.  
Also, the Veteran as a layperson is not competent to opine 
regarding matters requiring medical expertise, such as 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, without making a value 
judgment as to the Veteran's credibility, the Veteran's 
unsupported statements are outside his competence and are not 
new and material.

In sum, the evidence received since the February 1997 
decision is cumulative or redundant of the evidence 
previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claim.  The 
Board accordingly finds that new and material evidence has 
not been received to reopen the previously-denied claim for 
service connection for a left hip disability.  


ORDER

As new and material evidence has not been received, reopening 
of the claim for service connection for a left hip disability 
is denied.


REMAND

The Board finds that further development is required before 
the Board decides the Veteran's claims for higher ratings for 
right hip disability and bilateral knee disability.

The Veteran's most recent VA examination to determine the 
degree of severity of these disabilities was performed in 
January 2006.  This examination was reasonably 
contemporaneous to the Board's decision in September 2006; 
however, given the passage of time while the case was on 
appeal to the Court, the Board finds the Veteran should be 
afforded a new VA examination to document the current 
severity of these disabilities.  See 38 C.F.R. § 3.159(c)(4).

In addition, while this case is in remand status, the Veteran 
should be afforded notice that complies with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send to the 
Veteran and his representative a letter 
providing notice that complies with 
Vazquez-Florez.

2.  The RO or the AMC also should 
undertake appropriate development to 
obtain any outstanding medical records 
pertaining to treatment or evaluation of 
the Veteran's bilateral knee and right 
hip disabilities, to include relevant VA 
treatment records not already of record.

3.  Then, the Veteran should be afforded 
an examination by an appropriate medical 
examiner to determine the current degree 
of severity of the Veteran's service-
connected bilateral knee disability and 
right hip disability.  The claims folders 
must be made available to and reviewed by 
the examiner.  

The examination report should include a 
discussion of the Veteran's documented 
medical history and should also address 
the Veteran's subjective account of his 
symptoms.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

To the extent possible, the examiner 
should distinguish between symptoms 
associated with the service-connected 
disabilities and symptoms associated with 
nonservice-connected medical disorders.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
Veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand the Board intimates no opinion as to the final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


